Citation Nr: 9924294	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  95-36 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant served on active duty in the Army from 
September 1950 to September 1970, including a year in Vietnam 
during which he earned the Combat Infantryman's Badge (CIB).  
This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the New 
Orleans, Louisiana Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in part, increased to 30 percent 
the rating for the appellant's service-connected post-
traumatic stress disorder (PTSD) which had been assigned a 10 
percent disability evaluation and denied his claim for a 
total rating for compensation purposes based on individual 
unemployability by reason of service-connected disabilities.  
Subsequent to the Board remand of July 1997, the RO completed 
various development actions and then issued a rating decision 
in October 1998 that increased the PTSD evaluation to 50 
percent and granted the total rating claim.  The total rating 
issue has therefore been rendered moot.  However, it is 
presumed that the appellant is seeking the maximum benefit 
allowed by law and regulation, and "it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded." AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Therefore, the increased rating issue is as 
delineated on the title page of this decision.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal has been obtained by the RO.

2.  The appellant's PTSD is manifested by a restricted 
affect, depression, sleep disturbances, difficulty relating 
to people, irritability and anger, nightmares and intrusive 
thoughts of Vietnam, being easily startled, feelings of 
hypervigilance and problems with concentration and memory.  
He is currently receiving treatment and medication for his 
PTSD.  His psychiatric diagnosis is PTSD with a GAF score on 
Axis V of 60.  

3.  The appellant's service-connected PTSD is productive of 
considerable, but not severe, impairment of social and 
industrial adaptability.

4.  The appellant's service-connected PTSD is not shown to 
cause him to have occupational and social impairment with 
deficiencies in most areas due to such symptoms as: suicidal 
ideation; obsessional rituals which interfered with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and 
hygiene.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 50 
percent for PTSD under both the regulations in effect before 
November 7, 1996, and the regulations in effect after that 
date, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.10, 4.129, 4.130, 
4.132, Diagnostic Code 9411 (1996) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a), in that he has presented a claim which is 
plausible.  This being so, the Board must examine the record 
and determine whether the VA has any further obligation to 
assist in the development of his claim.  38 U.S.C.A. 
§ 5107(a).  The record is devoid of any indication that there 
are other records available which should be obtained.  
Therefore, no further development is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  38 
C.F.R. §§  4.1, 4.2, 4.10.  Where, as in this case, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
38 C.F.R. § 4.2 requires that the whole recorded history be 
reviewed to make a more accurate evaluation, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown,  7 Vet. App. 55, 58 (1995).  
The most current evidence of the present level of disability 
includes the reports from VA PTSD psychiatric examinations 
conducted in June 1998, and October 1997, and VA outpatient 
treatment records dated between 1992 and 1997.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
The Board notes that the VA's Schedule for Rating 
Disabilities, 38 U.S.C.A. § 1155; 38 C.F.R. § 4.132 provides 
a general rating formula for psychoneurotic disorders, based 
upon the degree of incapacity or impairment.  Recently, the 
VA amended its regulations for rating mental disorders, 
effective November 7, 1996.  See 61 Fed. Reg. 52,695-702 
(Oct. 8, 1996) (codified at 38 C.F.R. §§ 4.125-130 (1997)).  
In this case, the RO has reviewed the issue of entitlement to 
an increased rating for PTSD under the revised regulatory 
criteria prior to appellate consideration of this matter, and 
the appellant has received notice of the new criteria, as 
evidenced by the Supplementary Statement of the Case issued 
in October 1998.  The Board will resolve the claim under the 
criteria that is to the advantage of the appellant as per the 
holding in Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As 
is clear from the discussion below, neither of the criteria 
are so favorable as to warrant an increased rating.

The appellant testified at his personal hearing, conducted at 
the RO in September 1994, that he was being seen in the pain 
clinic once a week and by a psychiatrist once a month.  He 
reported that he was taking Prozac and also Xanax for his 
sleep disturbances.  See Hearing Transcript pp. 2-3.  The 
appellant also testified that he was unable to be sociable, 
that he stayed isolated, that it was best for him to be by 
himself and that he could not stand helicopter sounds.  He 
stated that he had attempted and failed at a number of 
courses and business ventures.  See Hearing Transcript pp. 4-
6.  Review of the transcript reveals that the appellant's 
responses to a number of questions were rambling and slightly 
incoherent at times.

The appellant underwent VA neuropsychological testing and 
evaluation in the last quarter of 1992.  The associated 
report reveals that the appellant demonstrated depression 
with associated concentration and attentional fluctuations.  
His reduced ability to concentrate was also thought to 
reflect his tendency to focus on his physical pain states 
rather than ongoing events in his environment.

A letter from a VA psychiatrist dated in January 1994 
essentially summed up the findings described in the 
appellant's VA treatment records dated between 1992 and 1994.  
The psychiatrist stated that the appellant complained of 
difficulties with flashbacks, nightmares and intrusive 
thoughts of Vietnam.  The appellant was described as 
displaying avoidant behaviors often seen in PTSD patients.  
His speech was said to, at times, be tangential and 
circumstantial secondary to severe anxiety.  The psychiatrist 
opined that the appellant had severe impairment of his social 
and vocational abilities.

In December 1994, the appellant underwent a VA PTSD 
examination.  He stated that he had good sleep and appetite, 
but decreased concentration and energy.  He described himself 
as a loner who had difficulty controlling his anger.  He 
stated that he experienced recurrent intrusive recollections 
of Vietnam; he complained of nightmares; and he took effort 
to avoid things that reminded him of Vietnam.  In addition, 
he stated that he felt detached and estranged from others; 
that he had a diminished interest in significant activities; 
that he was hypervigilant and had an exaggerated startle 
response; and that he had outbursts of anger.  He described 
having difficulty with concentration.  His affect was 
described by the examiner as restricted.  The examiner noted 
that the appellant had a tendency to lose track of his 
thoughts and judged his memory, concentration, judgment and 
insight to be fair.  A diagnosis of PTSD was rendered.

The appellant was seen for VA outpatient treatment on a 
fairly regular basis between 1995 and 1997.  He was still 
being prescribed medication for his psychiatric symptoms.  He 
continued to complain of depression and problems with 
concentration.  He generally participated in group 
discussions in an appropriate manner, but sometimes became 
angry at attempts to redirect him.  He expressed anger and 
grief over events that occurred in Vietnam.  A PTSD clinical 
team follow-up note, dated in February 1996, indicated that 
the appellant's current problems were pain, anxiety and anger 
and that his response to treatment was marginal.  He was 
described as having undergone no major clinical changes.  In 
September 1996, the appellant reported two suicide attempts 
about two weeks prior, however, he was not hospitalized at 
any point for these reported attempts.  The evidence of 
record also reveals that the appellant also received 
treatment for a number of medical conditions between 1992 and 
1997, and there is no indication of any outbursts or 
inappropriate behavior during those appointments.

The appellant underwent another VA PTSD examination in 
October 1997.  He seemed to be aware that his thoughts were 
racing and he reported difficulty concentrating and sleeping, 
as well as nightmares and recurrent thoughts of combat.  He 
also reported combat-related intrusive thoughts.  On 
examination, he was alert and oriented, but was unable to 
concentrate and his speech was rapid and pressured with 
considerable loose associations.  His contact with reality 
was adequate and his judgment appeared grossly intact.  He 
expressed some delusions that were non-bizarre.  The examiner 
stated that he was unable to assess the appellant's current 
PTSD symptomatology due to his current manic episode.  

The appellant therefore underwent another VA PTSD examination 
in June 1998.  He reported having hallucinations, nightmares 
of combat and sleep disturbances.  On examination, his 
thought processes showed mild looseness of association at 
times, but his thought content appeared to be negative for 
true auditory or visual hallucinations.  He was fully 
oriented and expressed no delusions except one about having 
been a top government secret agent in the past.  He 
demonstrated mild ideas of reference and his speech was 
mildly pressured.  His mood was euthymic and his affect was 
full range and appropriate.  He was able to laugh and joke 
easily.  The examiner noted that the appellant's judgment and 
insight appeared to be intact at the present but thought they 
were probably at risk under stress.  PTSD was diagnosed and a 
current GAF score of 60 was assigned with a highest past year 
GAF score also of 60.

A.  Rating Criteria in Effect Prior to November 1996 
Regulation Change.

The Board will first analyze the appellant's claim under the 
old PTSD rating criteria that was in effect prior to the 
November 1996 regulation changes.  According to those 
criteria, a 50 percent evaluation requires considerable 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and psychoneurotic 
symptoms resulting in such reductions in initiative, 
flexibility, efficiency, and reliability levels as to produce 
considerable industrial impairment.  A 70 percent evaluation 
requires severe impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce severe industrial impairment.  A 100 percent 
evaluation requires that attitudes of all contacts except the 
most intimate be so adversely affected as to result in 
virtual isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably unable to 
obtain or retain employment.  38 C.F.R. Part 4, Diagnostic 
Code 9411 (1996). 

It is clear from the evidence of record that while the 
appellant's insight and judgment are generally considered 
intact, he does suffer from some impairment of concentration 
and memory.  His records also reflect a restricted affect and 
circumstantial and/or pressured speech at times, as well as 
depression and sleep disturbances.  A goodly portion of his 
therapy and treatment has focused on ways to establish and 
maintain effective social relationships.  

Upon review of all the evidence of record, the Board 
concludes that there is simply not enough evidence to support 
a schedular evaluation in excess of 50 percent for the 
appellant's PTSD under these criteria.  The evidence of 
record reflects that the appellant suffers from a somewhat 
restricted affect, that he is often prone to anger and that 
he has isolated himself from the community at large.  The 
most recent VA psychiatric examination demonstrated that the 
appellant's PTSD is moderate as reflected by the assignment 
of a Global Assessment of Functioning score of 60.  The Court 
has stated, with respect to the GAF scale: "[a] 55-60 rating 
indicates moderate difficulty in social, occupational, or 
school functioning."  See Carpenter v. Brown, 8 Vet. App. 
240 (1995).

Even assuming that the appellant's psychiatric disability, 
with its features of interpersonal difficulties, social 
isolation and feelings of depression and irritation, may 
adversely affect social adaptability to some extent, 
nevertheless, it does not more than considerably affect 
industrial adaptability.  In pertinent part, the provisions 
of 38 C.F.R. § 4.129 state:

...in evaluating impairment resulting 
from the ratable psychiatric disorders, 
social inadaptability is to be evaluated 
only as it affects industrial 
adaptability.  The principle of social 
and industrial inadaptability as the 
basic criterion for rating disability 
from the mental disorders contemplates 
those abnormalities of conduct, judgment, 
and emotional reactions which affect 
economic adjustment, i.e., which produce 
impairment of earning capacity.

The Board, therefore, concludes that while the appellant's 
intrusive thoughts of Vietnam, isolation and difficulty with 
concentration, depression and anger have been shown to 
interfere with his level of ability to maintain effective and 
wholesome relationships, as well as to decrease his 
initiative, flexibility, efficiency and reliability levels, 
such interference is no more than considerable as 
demonstrated by the clinical objective findings of record.  
See 38 C.F.R. §§ 4.129, 4.130, 4.132; Massey v. Brown, 7 Vet. 
App. 204 (1994).  The appellant has been able to function 
with the help of prescribed medication and he has maintained 
his one marriage of over 40 years.  Furthermore, he has not 
required any hospitalizations related to his psychiatric 
symptomatology.  The findings set forth above most closely 
approximate those necessary for the 50 percent evaluation, 
and that rating would therefore be continued under the old 
rating criteria.  See 38 C.F.R. § 4.7.  The findings needed 
for the next higher evaluation are not currently 
demonstrated.

In reaching this decision under these criteria, the Board has 
also considered the precedent opinion of the General Counsel 
of the VA interpreting the terms "mild," "definite," and 
"considerable."  See O.G.C. Prec. 9-93, 59 Fed. Reg. 4753 
(1994).  The Board is bound by such opinions from the General 
Counsel.  38 U.S.C.A. § 7104.  In that opinion, the term 
"mild" was defined as "of moderate strength or intensity, 
and as applied to disease, not severe or dangerous."  
"Definite" impairment was construed to mean "distinct, 
unambiguous, and moderately large in degree."  
"Considerable" was defined as "rather large in extent or 
degree."  Id.

B.  Rating Criteria in Effect After November 1996 Regulation 
Change.

Turning to consideration of the appellant's PTSD under the 
most recent criteria, the Board notes that the November 1996 
regulations state that, under the General Rating Formula for 
Mental Disorders, total occupational and social impairment, 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, will 
be rated as 100 percent disabling.  Occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships is to be rated as 70 percent disabling.  
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

The Board also notes that, under 38 C.F.R. § 4.130, the 
nomenclature employed in this portion of the rating schedule 
is based upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).

Once again, upon review of all the evidence of record, the 
Board concludes that there is simply not enough evidence to 
support a evaluation in excess of 50 percent for the 
appellant's PTSD.  The evidence of record does not establish 
that the appellant has recently expressed any suicidal 
ideation or that he ever engaged in obsessional rituals.  Nor 
has he demonstrated near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively.  There is no documentation in 
the record of unprovoked irritability with periods of 
violence, or any spatial disorientation or any neglect of 
personal appearance and hygiene.  While the evidence does 
indicate that the appellant demonstrates such symptoms as: 
flattened affect, occasional circumstantial and/or pressured 
speech, some impairment of short-term memory and insight and 
judgment, as well as disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships, the evidence of record also shows that 
the appellant has established and maintained a marriage of 40 
years and that he has been able to appropriately and actively 
participate in group therapy for a number of years.  While 
the evidence of record also does not demonstrate that the 
appellant suffers from such symptoms as panic attacks (weekly 
or less often), he does suffer from chronic sleep impairment, 
mild memory loss and he does demonstrate reduced reliability 
and productivity due to intrusive recollections and some 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships.  Therefore a 50 percent evaluation, but not 
more, would be warranted under the new rating criteria. 

The appellant has indicated that he should be rated as more 
than 50 percent disabled for his PTSD due to his 
symptomatology.  However, the appellant, as a layperson, is 
not considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); See also Clark v. Derwinski, 2 Vet. 
App. 166 (1992).  Competent medical evidence is required.  
The June 1998 VA PTSD examination reports indicate a GAF 
value which shows moderate symptoms and moderate difficulty 
in social and occupational functioning due to PTSD.  These 
clinical assessments are considered persuasive as to the 
appellant's degree of impairment due to PTSD since they 
consider the his overall industrial impairment due to his 
psychiatric illness.

Since the preponderance of the evidence is against an 
allowance of an evaluation in excess of 50 percent for PTSD 
under either of the schedular criteria in effect before or 
after November 1996, the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to an evaluation in excess of 50 percent for 
PTSD, under either of the schedular criteria in effect prior 
to or after November 7, 1996, is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

